DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-39 are pending.
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. On page 7 of the remarks, Applicant states that Zepeda fails to teach, analyzing,…, each candidate image’s characteristics, and based on said analysis, determining a quality value and relevance value for each candidate image; compiling,…, a score for each candidate image based on said quality value and relevance value; ranking,…, the set of candidate images.  In arguing this statement, Applicant admits that Zepeda teaches determine an initial ranking for a set of images, then determines the precision of the ranking based on a ground-truth query, then the images are then re-ranked based on their precision values.  But concludes that it is not clear how ranking, then re-ranking images based on a precision scoring, as in Zepeda, teaches the specific ranking compilation recited in the claims.  Examiner respectfully submits that the claims recites “analyzing each candidate image’s characteristics and based on said analysis, determining a quality value and relevance value for each candidate image.”  The limitation doesn’t recite any specific steps related to the analysis except that each candidate image’s characteristic is being analyzed and that quality value and relevance value for each candidate image is determined.  At the very least, as the Applicant as admitted, Zepeda determines an initial ranking of matching images which can be interpreted as relevance value for each .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 29-32 and 37, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of U.S. Patent No. 10,482,091. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace terms that are equivalent in meaning, omits/replaces limitations .
Instant Application 16/681992
U.S. Patent No. 10,482,091
Claims 20, 29 and 37 recite:
receiving, at a computing device, a request for image content; 
searching, via the computing device, a database of images and identifying a set of candidate images that corresponds to the requested image content; 


analyzing, via the computing device, each candidate image, and based on said analysis, determining characteristics of each candidate image; analyzing, via the computing device, each candidate image's characteristics, and based on said analysis, determining a quality value and relevance value for each candidate image; (see also claim 21, generating a feature vector for each candidate image based on said determined characteristics, 
compiling, via the computing device, a score for each candidate image based on said quality value and relevance value; 
see also claim 22, determining said quality value and relevance value for each candidate image is performed by applying a ranking function defined by a logistic loss function and pair-wise function to each candidate image.
Claim 23, said logistic loss function and said pair-wise function are applied simultaneously to said set of candidate images













ranking, via the computing device, the set of candidate images based on each of their scores; 


and communicating, via the computing device over the network, a search result to a user in response to said request for image content, said search result comprising said ranked set of candidate images.

receiving, at a computing device, a request for image content; 
identifying, via the computing device, a set of candidate images, said identifying comprising searching a database of images and
identifying images that correspond to the requested image content;
translating, via the computing device using vector analysis software, each identified candidate image into a feature vector, said feature vector comprising information associated with features of each candidate image; 










applying, via the computing device, a ranking function to each feature vector, said application comprising calculating a score for each candidate image based on the ranking function being applied to the feature vector of each candidate image, said ranking function comprising a combined logistic loss function and pair-wise loss function, said application of the ranking function further comprising simultaneously determining a quality value and relevance value for each candidate image via the combined logistic loss function and pair-wise function of the ranking function; 
determining, via the computing device, query-image pairs based on the received request and the identified candidate images, 
assigning, via the computing device, said calculated score for a candidate image to its respective query-image pair; 
ranking, via the computing device, the set of candidate images based on the scores of the applied ranking function, wherein candidate images with higher scores are ranked higher in said set than those with lower scores; and communicating, via the computing device over the network, a search result to a user in response to said request for image content, said search result comprising said ranked set of candidate images.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 20, 21, 27, 29, 30, 36-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zepeda et al. (US 20170262478 A1, PCT filed in English on date 8/25/2015, published on 03/17/2016 as WO/2016/037844).
Regarding claim 20, Zepeda discloses:
a method comprising: receiving, at a computing device, a request for image content, at least by (paragraph [0030] which describes receiving a request for image content as, “receipt of a query image”)
searching, via the computing device, a database of images and identifying a set of candidate images that corresponds to the requested image content, at least by (paragraph [0030] further describes searching a database of images to retrieve “searched images” (e.g. “candidate images”))
analyzing, via the computing device, each candidate image, and based on said analysis, determining characteristics of each candidate image, at least by (paragraph [0031] describes encoded feature vectors for each of the searched images, such feature vectors are the determined characteristics of each candidate image)
analyzing, via the computing device, each candidate image's characteristics, and based on said analysis, determining a quality value and relevance value for each candidate image, at least by (paragraph [0039] which describes the matching the feature vectors between the query image and the dataset of search images, and precision at rank k are 
compiling, via the computing device, a score for each candidate image based on said quality value and relevance value; ranking, via the computing device, the set of candidate images based on each of their scores, at least by (paragraph [0039] “given query image serves as the starting point to obtain a ranking (ik .di-elect cons.[1, . . . , N])k of the N images in a dataset of searched images”)
and communicating, via the computing device over the network, a search result to a user in response to said request for image content, said search result comprising said ranked set of candidate images, at least by (paragraph [0030] and Fig. 1 Ref. 16, describe displaying the first N images of the retrieved images in a sort list based on the ranking score)
As per claim 21, claim 20 is incorporated and Zepeda further discloses:
further comprising: generating a feature vector for each candidate image based on said determined characteristics, wherein said determination of said quality value and relevance value for each candidate image is based on said candidate images' feature vector, at least by (paragraph [0031] encoded feature vectors for each of the searched images, such feature vectors are the determined characteristics of each candidate image and paragraph [0039] further describes computing precision at rank k using the first k ranked images)
As per claim 27, claim 20 is incorporated and Zepeda discloses:
further comprising: determining whether said score for each candidate image satisfies a score threshold, wherein said ranked set of images only includes those candidate images that have scores satisfying said score threshold, at least by (paragraph [0058] which describes setting a for the number of highest ranked images to be display, as such the score threshold can be interpreted as being highest ranked images within the number desired to be displayed.)
Claims 29, 30 and 36 recite equivalent claim limitations as claims 20, 21 and 27 above, except that they set forth the claimed invention as non-transitory computer-readable storage medium; Claims 37 and 38 recite equivalent claim limitations as claims 20 and 21above, except that they set forth the claimed invention as non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 31-35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zepeda in view of Kuo et al. (US 20130343642 A1).
As per claim 22, claim 20 is incorporated and Zepeda further discloses:
wherein determining said quality value and relevance value for each candidate image is performed by applying a ranking function defined by a logistic loss function and pair-wise function to each candidate image, at least by (paragraph [0032, 0039-0052] which describes feature learning techniques that includes logistic loss function and pairwise function being used to determine the Euclidean distance between each searched image and query image)
Kuo is further introduces to specifically recite loss function and pair-wise function, see paragraph [0055], “pair-wise similarity measurement from a specific feature over a specific region is computed (e.g., semantic color names for the torso regions of two images are compared).” And paragraph [0069] “loss function for boosting”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of Zepeda as they relate to using training models to improve image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of training the model to provide more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 23, claim 22 is incorporated and Zepeda fails to disclose:
wherein said application of said logistic loss function and said pair-wise function are applied simultaneously to said set of candidate images.
But Kuo et al. discloses the above limitation at least by (paragraph [0055, 00667-0072] which describes the application of the loss function for boosting the rank of correct matches than incorrect ones where the rank use pair-wise function to determine the similarity between 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of Zepeda as they relate to using training models to improve image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of training the model to provide more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 24, claim 22 is incorporated and Zepeda fails to disclose:
wherein said ranking function further comprises a gradient boosting algorithm applied to the combined logistic loss function and pair-wise loss function for minimizing loss.
But Kuo et al. discloses the above limitation at least by (paragraph [0055, 00667-0072] which describes the application of the loss function for boosting the rank of correct matches than incorrect ones where the rank use pair-wise function to determine the similarity between pairs of images.  As such in the re-identification of a matching image of a person, the loss function for boosting and determined rank are applied at the same time to provide a boosted ranking, for minimizing loss)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of Zepeda as they relate to using training models to improve image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of training the model to Kuo in para. 0067.
As per claim 25, claim 22 is incorporated and Zepeda fails to disclose:
wherein said combined logistic loss function and pair-wise loss function is constructed from labeled training data, wherein said training data is based on image data corresponding to a set of triples {query, document, grade}.
But Kuo et al. discloses the above limitation at least by (paragraph [0078] further describes the variable y denoting the vector of attribute labels and the training data which includes a set of triple, the image pairs (e.g. query and document) and the weight vector associated with the pair (e.g. grade)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of Zepeda as they relate to using training models to improve image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of training the model to provide more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
As per claim 26, claim 22 is incorporated and Zepeda discloses:
wherein said quality value and relevance values are simultaneously determined via a combination of said logistic loss function and pair-wise function, at least by (paragraph [0039] which describes the matching the feature vectors between the query image and the dataset of search images, and precision at rank k are computed, where precision is a quality value and rank is the relevance value, and paragraph [0032, 0039-0052] which 
And Kuo further describes in (paragraph [0055, 00667-0072] the application of the loss function for boosting the rank of correct matches than incorrect ones where the rank use pair-wise function to determine the similarity between pairs of images.  As such in the re-identification of a matching image of a person, the loss function for boosting and determined rank are applied at the same time to provide a boosted ranking.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kuo into the teaching of Zepeda as they relate to using training models to improve image retrieval and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of training the model to provide more accurate results by using weights to give correct matches higher ranking than the incorrect ones as taught by Kuo in para. 0067.
Claims 31, 32, 33, 34 and 35 recite equivalent claim limitations as claims 22, 23, 24, 25 and 26 above, except that they set forth the claimed invention as non-transitory computer-readable storage medium; Claim 39 recite equivalent claim limitations as claim 22 above, except that they set forth the claimed invention as non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Relevant Art not relied upon:

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/       Primary Examiner, Art Unit 2152
12/6/2021